Citation Nr: 0327910	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post 
partial gastrectomy and vagotomy due to duodenal ulcer 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for status post 
degenerative disc disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.  

This appeal stems from the veteran filing a claim in June 
2000 for an increased evaluation for partial gastrectomy and 
vagotomy due to duodenal ulcer disease with anxiety and 
psychophysiological gastrointestinal reaction.  

In August 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi separated his 
anxiety disorder from his status post partial gastrectomy and 
vagotomy due to duodenal ulcer disease in August 2000, 
effective from July 2000.  The RO rated the anxiety disorder 
as 10 percent disabling separately, and rated the status post 
gastrectomy and vagotomy due to duodenal ulcer disease as 40 
percent disabling effective from July 2000.

In July 2000, the veteran applied for an increased rating for 
back and leg problems.  In August 2000, the RO continued the 
20 percent evaluation for status post degenerative disc 
disease.

The veteran perfected appeals with respect to the RO's 
determinations that the service-connected disabilities listed 
on the cover page were not more than 40 and 20 percent 
disabling, respectively.  He did not appeal the RO's 
assignment of the 10 percent evaluation for the service-
connected anxiety disorder.  Thus, that issue is not on 
appeal.




FINDINGS OF FACT

1.  The veteran has no more than moderate impairment from his 
service-connected status post partial gastrectomy and 
vagotomy due to duodenal ulcer disease.

2.  The service-connected post partial gastrectomy and 
vagotomy due to duodenal ulcer disease does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for status post partial gastrectomy and vagotomy due to 
duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 
Diagnostic Code 7308 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties in numerous items of correspondence 
including the June 2002 VCAA letter to him.  The August 2000 
rating decision explained why an evaluation in excess of 
40 percent was not warranted for status post partial 
gastrectomy and vagotomy due to duodenal ulcer disease and 
provided the veteran with the criteria necessary to establish 
a 60 percent evaluation.  The Board concludes that the 
discussions in the correspondence sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA examination reports and treatment records been 
requested and obtained.  Reasonable attempts were made to 
obtain identified relevant evidence, and the veteran has not 
indicated that there are records that need to be obtained for 
this disability.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  The Board finds that VA's duties have been 
fulfilled.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2003).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for status post partial 
gastrectomy and vagotomy due to duodenal ulcer disease.  The 
veteran is rated as 40 percent disabled, under 
38 C.F.R. § 4.114, Diagnostic Code 7308.  The veteran does 
not meet the criteria for a 60 percent rating under 
Diagnostic Code 7308.  Diagnostic Code 7308 provides for a 60 
percent rating for severe postgastrectomy syndromes, with 
associated nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  Weight loss as addressed by 
38 C.F.R. § 4.112 (2000 and 2003) is not shown.  Id.  The 
veteran's height is 5'8" and his weight was reported to be 
158 at the time of the August 2000 VA examination and 174 at 
the time of the June 2002 VA examination.  His representative 
stated in December 2002 that the veteran had told him before 
the hearing that his normal weight was 178 pounds and that as 
early as the week before, he was down to about 163 pounds.  
Under the prior criteria under 38 C.F.R. § 4.112, it states 
that minor weight loss or greater losses of weight for 
periods of brief duration are not considered of importance in 
rating, and that weight loss only becomes important when 
there has been an appreciable loss sustained over a period of 
time.  The evidence shows the veteran's weight fluctuation is 
of no rating consequence under prior criteria under 
38 C.F.R. § 4.112 (2000).  The amended criteria for 
38 C.F.R. § 4.112 (2003) was written in contemplation of 
amendments to 38 C.F.R. § 4.114 which have not yet been 
enacted and would not assist the veteran in obtaining a 
higher evaluation.

Moreover, the veteran does not have malnutrition or anemia, 
which, along with weight loss, are required for a 60 percent 
rating under Diagnostic Code 7308.  38 C.F.R. § 4.114, 
Diagnostic Code 7308.  The August 2000 VA examination shows 
that the veteran was well developed and well nourished and 
that his hematocrit was 47.1 percent (normal is between 42 
and 52 percent).  The June 2002 VA examination shows that the 
veteran was well developed and well nourished, and that his 
hematocrit was 42.5 percent.  There is no conflict between 
this evidence and the veteran's December 2002 hearing 
testimony before the undersigned on the matter of anemia, as 
he indicated during the hearing that did not think that he 
had anemia.

The facts also preclude a higher rating under 
38 C.F.R. § 4.114, Diagnostic Code 7305.  The 60 percent 
evaluation contemplates both anemia and weight loss for a 
60 percent rating.  As discussed above, neither are shown.

The 40 percent evaluation is the maximum evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7348 (2003).  Thus, that 
Diagnostic Code would not assist the veteran in obtaining a 
higher evaluation.  

The Board has reviewed other Diagnostic Codes, and can find 
no others which are applicable to the veteran's service-
connected disability.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
The Board finds that under 38 C.F.R. § 4.114, the severity of 
the veteran's overall disability warrants no more than a 40 
percent rating.  

Review of the record reveals that in August 2002, the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board notes that there have not been frequent 
periods of hospitalization for the disability in question, 
and that the veteran is retired, according to the evidence of 
record.


ORDER

A disability rating in excess of 40 percent for status post 
partial gastrectomy and vagotomy due to duodenal ulcer 
disease is denied.


REMAND

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
have been amended during the course of the claim, and the RO 
has not obtained an examination report which permits the 
veteran to be rated in light of its new criteria.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should obtain a VA neurology 
examination report which enables the 
veteran's service-connected status post 
degenerative disc disease to be 
evaluated under new 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The claims 
folder should be made available to the 
examiner prior to the examination.  

2.  The RO should consider the veteran's 
claim for an increased evaluation in 
light of all pertinent criteria, 
including the new provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



